Title: To Thomas Jefferson from William C. C. Claiborne, 27 April 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


            
              Sir
              New-Orleans 27 April 1804
            
            At the particular request of Peter Pedisclaux, a Recorder of Mortgages, and a Notary public in this city I take the liberty to forward to you, the enclosed petition and the documents accompanying it.
            On my arrival in this city, I found the offices of Mr. Pedisclaux shut, and himself invested with no appointment under the administration of M. Laussat the Colonial Prefect.
            
            Mr. Pedisclaux was an early applicant for office under my Administration, and stated his high pretentions to favor, from his former faithful services, his large family and his former purchase of employment.—I soon found however, that Mr. Pedisclaux’s services had not been very meritorious in the opinions of all the society, for some of the most respectable citizens here, among whom were some Members of the Municipality, represented him as unworthy of my confidence, and stated that his public conduct had heretofore been marked with great impropriety.
            For some days I was undetermined in what manner to dispose of Mr. Pedisclaux’s application; at last however from the great interest which the Spanish Officers took in his favor, as also several respectable citizens of this place, who represented him as a worthy capable man, and the head of a large family I appointed him a Recorder of Mortgages and a Notary-public, offices of some profit, and particularly the latter, which is much sought after.
            The office of Auctioneer, formerly enjoyed by Mr. Pedisclaux, I confered on another citizen, under the impression that a monopoly of offices was unjust, impolitic and contrary to the genius of our Government.
            If Mr. Pedisclaux’s right to office be established from the consideration of a former purchase, similar claims will probably be set up by other persons who were formerly in office in this Province.
            My own opinion is, that Mr. Pedisclaux already holds as lucrative offices under the present Government as his merits entitle him to.
            With sentiments of the highest respect I have the honor to be—your obedt. servt.
            
              William C. C. Claiborne
            
           